Citation Nr: 9905838	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945, and from November 1945 November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  A Notice of Disagreement was 
received in December 1997, and a Statement of the Case was 
issued in January 1998.  A substantive appeal was received in 
January 1998.

In a July 1998 informal presentation, the veteran's 
representative essentially alleges the rating decision which 
initially granted service connection for the veteran's 
residuals of gunshot wounds (March 1961) failed to assign a 
separate rating for Muscle Group XVII.  This assertion 
appears to be a claim of clear and unmistakable error in the 
March 1961 rating decision, and this matter is hereby 
referred to the RO for adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has reported that he has completed 7-8 years 
of school, has occupational experience as a bartender, and 
last worked in 1981.

3.  Service connection has been established for the following 
disabilities:  gunshot wound (GSW) with fracture, right 
humerus, evaluated as 40 percent disabling; GSW with 
fracture, right radius, evaluated as 30 percent disabling; 
GSW with fracture, right tibia, evaluated as 30 percent 
disabling; GSW with flexor, right femur, evaluated as 30 
percent disabling; GSW, left thigh, evaluated as 20 percent 
disabling; malaria, rated noncompensable; duodenal ulcer, 
rated noncompensable; hemorrhoids, rated noncompensable; 
herniotomy scar, rated noncompensable; appendectomy scar, 
rated noncompensable; tonsillectomy, rated noncompensable; 
and scrotum laceration, rated noncompensable.  His combined 
service-connected disability rating is 90 percent.

4.  The veteran's service-connected disabilities are not 
shown to be of a nature and
severity so as to preclude the performance of all types of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  An 
individual unemployability claim is essentially a claim that 
service-connected disabilities have increased to a point 
where substantially gainful employment is precluded.  As 
such, it is in the nature of an increased rating claim and is 
deemed to be well-grounded. See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board also finds that the duty 
to assist the veteran has been met.  While the veteran 
requested a VA examination, the record shows that one was 
scheduled in August 1997, but the veteran did not report.  
However, the record includes numerous medical records and the 
Board believes that the record as it stands allows for an 
equitable review of the veteran's claim. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In this case, the veteran clearly meets the percentage 
requirements for consideration of a total evaluation under 
38 C.F.R. § 4.16(a).  Service connection has been established 
for a gunshot wound (GSW) with fracture of the right humerus, 
evaluated as 40 percent disabling; GSW with fracture of the 
right radius, evaluated as 30 percent disabling; GSW with 
right tibia fracture, evaluated as 30 percent disabling; GSW 
with right femur flexor, evaluated as 30 percent disabling; 
and GSW of the left thigh, evaluated as 20 percent disabling.  
The veteran is also service connected for malaria, a duodenal 
ulcer, hemorrhoids, a herniotomy scar, an appendectomy scar, 
tonsillectomy, and scrotum laceration.  He has received a 
noncompensable evaluation for each of these latter 
disabilities.  Thus, his service-connected disabilities have 
been rated a combined 90 percent disabling.

The issue before the Board is whether his service-connected 
disabilities, by themselves, and without consideration of any 
of his nonservice-connected disabilities, precludes all forms 
of substantially gainful employment which are consistent with 
his education and occupational experience.  The veteran has 
not submitted evidence that establishes that his service 
connected disabilities so preclude all forms of substantially 
gainful employment.

The clinical record here consists of VA hospital and 
outpatient records as well as records from a private nursing 
home.  An undated record from this private facility lists the 
disorders currently diagnosed there, they are peripheral 
neuropathy, Chronic Obstructive Pulmonary Disease, 
hypertension, lung disease secondary to obesity, ASHD with 
intraventricular defect, Congestive Heart Failure, 
Degenerative Joint Disease, multiple PVC, hyperlipidemia, 
gastroesophageal reflux disease, sinusitis, and left wrist 
ganglion.  This record, however, does not show or even 
suggest that the veteran is totally disabled due to his 
service-connected disabilities alone.

VA outpatient records from January 1996 to June 1997 show the 
veteran received treatment for ailments such as skin cancer, 
congestion, a broken tooth, cataract, and urologic problems.  
Likewise, the veteran VA hospitalization records show that 
the veteran has been hospitalized nine times since March 1981 
for a variety of issues like COPD, respiratory failure, and 
peripheral neuropathy.  However, neither the VA 
hospitalization reports nor the outpatient treatment records 
offer an opinion as to whether the veteran is totally 
disabled due to his service-connected disabilities.

The veteran contends that he is unable to obtain or maintain 
any type of substantially gainful employment, and has been 
since 1981, due to his service-connected disabilities.  There 
is no evidence, beyond the veteran's own statement, however, 
which supports this contention.  In particular, none of the 
medical evidence suggests that he is unemployable due to his 
service connected disabilities alone.  Simply put, while the 
veteran may satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), there is no objective or independent 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of 
service-connected disabilities.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's is rendered 
unemployable due to his service-connected disabilities.  It 
is clear that the veteran suffers from significant disorders 
and that he is in a nursing home.  However, the veteran's 
status is essentially due to his nonservice-connected 
disorders.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise permit favorable resolution of the veteran's 
appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

